LECHE, J.
Carl B. Luikart leased during the year 1915, from the plaintiffs herein, certain agricultural lands constituting a plantation, situated just north of the City of Baton Rouge. About the 1st of November of that year, the crops grown by Luikart on the leased plantation, were almost entirely destroyed by fire, caused by sparks emitted from a locomotive of the defendant company. The crops had been harvested and were partly gathered, and together with a lot of agricultural implements, were mostly stored in a barn built by Luikart and situated on the premises near the defendant’s tracks. It appears that the siparks first set afire a lot of hay that had been stacked in the field near the barn in which it was to be stored, that in this manner the fire most likely was communicated to the barn. The barn and all of its contents were destroyed.
*296Luikart had obtained insurance on his crops and for some unexplainable reason, plaintiffs had obtained in their name a policy of fire insurance on the barn. It is admitted that the insurance companies paid up such part of the losses as were covered by the policies which they had issued.
Luikart then brought suit against the defendant railroad company for the loss of his crops and in his petition, asked that the insurance companies which had already paid him, be recognized as beneficiaries of so much of his demand as had been satisfied by them under their policies.
A similar suit, which is now on appeal before us, was brought by (plaintiffs against defendant railroad company, for the value of the barn (building) and they ask as did Luikart, that the insurance company which issued to them the policy on the barn, be recognized as beneficiary of such part of the judgment which they might secure from the court, as will reimburse that insurance company for the loss which it has paid to them under the policy.
The two suits involving the same principal issue, that is, whether the fire had been caused by the fault of the defendant ■company, were tried together in the District Court, and by agreement of counsel, the same note of evidence was' used in both cases.
The District Court rendered judgment in favor of Luikart for $4786.22 and the defendant appealed to the Supreme Court. In the case of the plaintiffs herein, the demand which was for $758.00 was rejected and they have appealed to this court. By consent of all parties, the record in this case was shelved, and no action was taken until lately or after the Supreme Court had finally decided the appeal of Luikart.
It seems that during the consolidated trial of the two cases in the District Court, it developed that the plaintiffs in (this case were unable to show ownership of the barn, the value of which they were claiming from the railroad company. Luikart, as a witness, testified that he built the barn and when asked whether he had built it for the plaintiff, Dougherty, he said that he had built it for himself. He seemed to believe that as a matter of law, he would not have the right to remove it at the expiration of the lease. In this conclusion, he, of course, erred as to the law. He permitted, however, that the policy of insurance on the barn be taken out in the name of Dougherty, but he, Luikart, paid the premium on the policy. It is not disputed that Dougherty as landlord, had an insurable interest in the barn to secure his right of pledge for the rent of the place. There is no question that the barn was built by Luikart for his own use and that the plaintiff, Dougherty, had no title to it at the time it was destroyed by fire.
After the note of evidence had been closed, defendant filed the following motion:
“In this matter now comes defendant, the Yazoo and Mississippi Valley Railroad Company and moves your Honorable Court in view of the testimony developed herein since the trial of this case has begun, to dismiss the said suit' as the said evidence shows that plaintiffs have no right to maintain this action for lack of ownership.”
The trial judge in his judgment says:
“For reasons orally assigned, the Court sustains the exception of ‘no cause of action’ filed herein on the trial and referred to the merits * * * it is therefore ordered * * * that there be judgment against plaintiffs dismissing this suit at plaintiffs’ costs.”
Much of the apparent confusion that arose in the argument of the case, springs *297from the fact that our learned brother in his judgment calls the motion filed by-defendant, an exception of no cause of aetion.
The motion which is above fully transcribed, and which was filed by defendant after the evidence had all been taken down, is akin to such motion as is prevalent under common law practice, by which one of the parties in a jury trial, moves the Court to take the case from the jury and to direct a verdict where the evidence leaves no doubt as to the judgment which should be rendered. Such practice is foreign to our civil law system and the motion merely amounts to a request for immediate relief without further formality. It might with equal propriety be filed by either party after trial on the merits in every case submitted to a Court of justice. It is certainly not an exception of “no cause of action,” a plea which under our practice, must be heard and considered on the face of the pleadings and not on the face of the evidence.
What the trial judge did actually do in this case, was to decide the case on its merits, and to reject plaintiffs’ demand, because plaintiffs did not own the barn for the value of which they were suing defendant. The evidence clearly shows that the barn was built by Luikart, a lessee, for his own benefit, that it could not form part of the realty, the land which belonged to plaintiffs, and that it was just like any other movable placed by the lessee for his own use and enjoyment, on the land of his lessor. The evidence clearly shows that the barn at the time it was destroyed by fire, belonged to Luikart.
For these reasons, plaintiffs’ demand is refused and rejected and the judgment appealed from is affirmed.